Citation Nr: 1454168	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-28 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to April 1954.  He died in April 2011, and he is survived by the appellant, his widow.  She has been substituted as the appellant in this appeal in place of her late husband.  See 38 U.S.C.A. § 5121A (West Supp. 2014).

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision that denied the Veteran's claim for entitlement to a TDIU.  A notice of disagreement was received from the Veteran in June 2010, a statement of the case was issued in September 2012, and a substantive appeal was received from the appellant in November 2012.

The appellant initially requested a Board hearing, but withdrew her request in July 2013.

During the pendency of this appeal, in a May 2012 rating decision, the Agency of Original Jurisdiction (AOJ) denied the appellant's claim for entitlement to death benefits, including entitlement to service connection for the cause of the Veteran's death (one basis for Dependency and Indemnity Compensation (DIC)).  She was notified of this decision by a letter dated in May 2012.  In October 2014, the appellant withdrew her claim for death pension.  Based on a review of the record, including the appellant's correspondence, the Board finds that it is unclear whether a VA Form 9 received from the appellant in November 2012 was also intended as a notice of disagreement as to the May 2012 rating decision regarding DIC and whether or not the appellant wishes to pursue this claim.  This issue is referred to the AOJ for clarification and appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  During the Veteran's lifetime, service connection was in effect for bilateral hearing loss (rated as 60 percent disabling) and tinnitus (rated 10 percent disabling), for a combined disability rating of 60 percent.  These disabilities may be considered as one disability for purposes of a TDIU rating.
 
2.  The Veteran had a high school education, with no additional training, and worked in a saw mill for 30 years.
 
3.  Resolving all doubt in the appellant's favor, the competent and credible evidence of record demonstrates that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

Analysis

As noted above, the appellant has been substituted for the Veteran as the appellant in this case.  The appellant asserts that the Veteran was unemployable as a result of his service-connected disabilities.

Historically, in May 2009, the Veteran filed an application to reopen previously denied claims for service connection for bilateral hearing loss and tinnitus.  The RO granted service connection for these disabilities in a May 2010 rating decision, assigning a 60 percent rating for bilateral hearing loss and a 10 percent rating for tinnitus.

Based on the report of a December 2009 VA examination, the RO found that the record reasonably raised the question of whether the Veteran was unemployable due to his service-connected disabilities.  A TDIU was denied in the June 2010 rating decision on appeal.

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19. Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's bilateral hearing loss and tinnitus can be combined for the purpose of meeting the threshold requirement of one 60 percent disability under 38 C.F.R. § 4.16(a) since they are of common etiology and affect the same body system.  Thus he meets the threshold minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU on a schedular basis.

In his June 2010 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran stated that he last worked in November 1992 as a lumber grader.  He said he left his last job because of his disability, and his hearing loss prevented him from securing or following any substantially gainful occupation.  This form indicates that the Veteran had a high-school education.  An earlier service connection claim dated in August 1999 reflects that he had a ninth-grade education.  The evidence reflects that the Veteran's primary career was working in a sawmill, a position he held for 30 years before retiring in 1992.  

During a December 2009 VA audiological examination, the Veteran was not able to complete speech recognition testing, which the examiner opined was likely due to the severity of his hearing loss.  The examiner also opined that the Veteran's hearing loss could preclude him from obtaining gainful employment and/or participating in social events.  His hearing loss may be a barrier to a wide range of employment settings.  He would have trouble working well in very noisy environments, and in environments which required him to often use non face-to-face communications equipment (such as speakers, intercoms, etc.). 

Statements on file from the appellant and the Veteran are collectively to the effect that he had great difficulty understanding conversational speech.

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that he was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See Gilbert, supra.  In making that determination, the Board has considered the Veteran's level of education, his primary employment history as a lumber grader, and his level of disability due to his hearing loss and tinnitus.  The combined effect of those disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  The Board acknowledges the somewhat equivocal nature of the VA examiner's opinion that he "could" be precluded from obtaining gainful employment, and that his hearing loss "may be" a barrier to a wide range of employment settings.  However, the Board finds that the competent and credible evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran was unemployable due to service-connected disabilities, alone.  Therefore, entitlement to a TDIU is granted.

ORDER

A total disability rating based on individual unemployability is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


